Citation Nr: 1526750	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction also claimed as secondary to the acquired psychiatric disability to include PTSD.

3.  Entitlement to service connection for a heart disability also claimed as secondary to the acquired psychiatric disability to include PTSD and/or the service connected right knee disability.  

4.  Entitlement to service connection for a gastrointestinal condition to include gastroesophageal reflux disease (GERD) and hiatal hernia also claimed as secondary to the acquired psychiatric disability to include PTSD.

5.  Entitlement to service connection for a sleep disability also claimed as secondary to the acquired psychiatric disability to include PTSD.  

6.  Entitlement to service connection for constipation (claimed as irritable bowel syndrome (constipation and diarrhea)) also claimed as secondary to the acquired psychiatric disability to include PTSD and the service connected degenerative disc disease of the lumbosacral spine.   

7.  Entitlement to service connection for a facial scar.

8.  Entitlement to service connection for a right shoulder disability. 

9.  Entitlement to service connection for a dental disability.  

10.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbosacral spine.  

11.  Entitlement to an initial compensable rating for arthritis and tendonitis of the right hand (claimed with fracture).

12.  Entitlement to an initial rating higher than 10 percent for instability due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee.  

13.  Entitlement to an initial rating higher than 10 percent for limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee.  

14.  Entitlement to a rating higher than 10 percent for right knee degenerative joint disease.

15.  Entitlement to a rating higher than 30 percent for residuals of right knee medial meniscectomy.

16.  Entitlement to a rating higher than 20 percent for residuals of left shoulder injury.

17.  Entitlement a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA).

In an April 2010 rating decision, the issue of entitlement to service connection for dental treatment purposes was denied.  The Veteran expressed disagreement with that decision in May 2010.  Although a statement of the case was never issued in this matter, the Board notes that the regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2014).  Accordingly, this issue is referred to the AOJ for appropriate action, to include referral of that issue to VBA.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A diagnosis of PTSD is not shown by the record.  
 
2.  An acquired psychiatric disability was initially demonstrated many years after service discharge and is not otherwise attributable to service.
 
3.  Erectile dysfunction is not shown by the record.  

4.  A heart disability was not manifest in service, it was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service nor was it caused by or permanently made worse by a service connected disability.

5.  A gastrointestinal condition to include GERD and hiatal hernia was not manifest in service and is not otherwise attributable to active service, neither was it caused by nor permanently made worse by a service connected disability.

6.  A sleep disability was not manifest in service and is not otherwise attributable to active service, neither was it caused by nor permanently made worse by a service connected disability.

7.  Constipation (claimed as irritable bowel syndrome) was not manifest in service and is not otherwise attributable to active service nor was it caused by or permanently made worse by a service connected disability.  

8.  A facial scar is not shown by the record.  

9.  A right shoulder disability was not manifest in service, arthritis of the right shoulder was not manifest to a compensable degree within one year of separation from active duty, and a right shoulder disability is not otherwise attributable to active service.  

10.  The Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible. 

11.  Degenerative disc disease of the lumbosacral spine is manifested by forward flexion 90 degrees or greater and the combined range of motion of the thoracolumbar spine is much greater than 120 degrees.  There is also no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

12.  Arthritis and tendonitis of the right hand (claimed with fracture) is manifested by no limitation of motion or evidence of painful motion for any fingers or thumb.  

13.  Instability due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee is not manifested by moderate impairment.  

14.  Limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee is manifested by flexion limited to at most 110 degrees.  Limitation of extension is not shown.

15.  Right knee degenerative joint disease is manifested by flexion limited to at most 110 degrees.  Limitation of extension is not shown.

16.  The Veteran is in receipt of the maximum evaluation allowed for residuals of right knee medial meniscectomy.  

17.  Residuals of left shoulder injury are not manifested by a limitation of motion to 25 degrees from the side.  

18.  The Veteran's service connected disabilities do not render him unable to obtain and retain substantially gainful employment.

CONCLUSIONS OF LAW

1.  An acquired psychiatric disability to include PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014).

2.  Erectile dysfunction was not incurred in or aggravated by service nor is it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.

3.  A heart disability was not incurred in or aggravated by service, may not be presumed to have been incurred therein, nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.

4.  A gastrointestinal condition to include GERD and hiatal hernia was not incurred in or aggravated by service nor is it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.

5.  A sleep disability was not incurred in or aggravated by service nor is it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.

6.  Constipation (claimed as irritable bowel syndrome) was not incurred in or aggravated by service nor is it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.

7.  A facial scar was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304(f).

8.  A right shoulder disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

9.  The criteria for establishing service connection for compensation purposes for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.381, 4.150.

10.  The criteria for a rating higher than 10 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.

11.  The criteria for a rating higher than 20 percent for residuals of left shoulder injury are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.

12.  The criteria for a compensable rating for arthritis and tendonitis of the right hand (claimed with fracture) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010.

13.  The criteria for a rating higher than 10 percent for instability due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

14.  The criteria for a rating higher than 10 percent for limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260.

15.  The criteria for a rating higher than 10 percent for right knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260.

16.  The criteria for a rating higher than 30 percent for residuals of right knee medial meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5259-5257.

17.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2009, October 2009, February 2010, September 2012 and December 2012, VA advised the Veteran of the information and evidence needed to substantiate a claim. 

The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

SERVICE CONNECTION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as coronary artery disease and arthritis, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As this claim was filed after an October 2006 amendment to 38 C.F.R. § 3.310, the current version of that regulation must be applied.
 
There are particular requirements for establishing PTSD in accordance with 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). In order to warrant service connection for PTSD there must be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Initially, the Board finds against the claims of entitlement to service connection for PTSD, erectile dysfunction and a facial scar.  In this regard, service treatment records are negative for any psychiatric and erectile dysfunction complaints and/or diagnoses.  At separation, the Veteran denied that he had or ever had depression or excessive worry, frequent or terrifying nightmares and/or nervous trouble of any sort.  He was also found psychiatrically normal at that time.  Although a 1/4 inch laceration of the left eye was shown in March 1977, the face was shown to be normal at separation.  

During the March 2010 VA examination, depressive disorder not otherwise specified was diagnosed.  A diagnosis of PTSD was not rendered at that time.  When examined again in November 2012, the VA examiner determined PTSD was not present upon examination.  The November 2012 VA examiner also noted that the laceration noted in March 1977 in service could not be located on examination that day and was not reported by the Veteran as a concern.  Also, while the Veteran reported having erectile dysfunction, the November 2012 VA examiner found that he did not have erectile dysfunction.  According to the VA examiner, the Veteran reports erectile dysfunction but described normal sexual function with possibly some change in libido and function that appears to be related to partner relational issues rather than physical health or medication side effect.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). 

Implicit in the claim is the Veteran's belief that he has PTSD, erectile dysfunction and a facial scar.  The Board has considered the Veteran's sincerely held belief that he has these disabilities.  As a lay person, he is competent to report on that which he has personal knowledge, i.e. loss of libido, scarring and psychiatric symptoms, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has not, however, established his competence to establish the existence of PTSD and/or erectile dysfunction and he has not provided adequate lay evidence that would suggest the existence of PTSD, erectile dysfunction and a facial scar.  The question of whether there is a disability to account for his complaints goes beyond a simple and immediately observable cause-and-effect relationship and requires interpretation of clinical findings.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In sum, the evidence is devoid of a showing that the Veteran has and/or has had PTSD, erectile dysfunction and/or facial scarring at any time during this appeal.  As discussed above, a threshold requirement for the granting of service connection is evidence of a current disability.  Accordingly, the claims for service connection for PTSD, erectile dysfunction and facial scar must be denied.

The Board also finds against the claims of entitlement to service connection for an acquired psychiatric disability other than PTSD, a heart disability, a gastrointestinal condition to include GERD, constipation, sleep disability and right shoulder disability.  To that end, service treatment records are negative for complaints or diagnoses for psychiatric, heart, gastrointestinal and/or sleep problems.  In September 1975, the Veteran complained of right shoulder stiffness.  A laceration of the left eye was shown in March 1977.  At separation, the chest, heart and gastrointestinal systems were normal.  He was also found psychiatrically normal at that time.  He denied depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping, stomach or intestinal trouble, pain or pressure in the chest and/or heart trouble.  While he reported a history of swollen joints and painful or trick shoulder, the examiner noted a history of painful left shoulder since a basic training injury.  There was mention of the right shoulder at that time.  Compensably disabling coronary artery disease and arthritis is also not shown within a year of separation from active duty.  

A review of the record discloses that the Veteran's symptoms manifested many years post service.  The Veteran separated from service in 1978 but the first mention of his problems is not shown in the record until years post separation.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A review of the record does not indicate that the Veteran's psychiatric disability, heart disability, gastrointestinal condition to include GERD, constipation, right shoulder disability and/or sleep disability are directly related to service.  The claims folder does not contain any competent evidence relating the Veteran's disabilities to service, and neither the appellant nor his representative has presented, identified, or even alluded to the existence of any such opinion.  The Board has reviewed all service treatment records and all VA medical records of file.  These records do not include any opinion linking the Veteran's claimed disabilities to service.  Rather, it was noted in the March 2008 VA examination that while the Veteran reported  that his depression symptoms started in service when he injured his leg, records document his symptoms started when there was a dispute and legal problems involving property.  The September 2008 VA examiner added that the Veteran was without previous psychiatric history until last month and that he was distressed and anxious about some legal and financial problems he was having.  

In the absence of any evidence in support thereof, service connection for an acquired psychiatric disability other than PTSD, heart disability, a gastrointestinal condition to include GERD, constipation, sleep disability and right shoulder must be denied on a direct basis.  In making this decision the Board acknowledges that the appellant is competent to report pain, psychiatric symptoms, bowel problems, sleep trouble and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues, i.e., is any current acquired psychiatric disability other than PTSD, heart disability, gastrointestinal condition to include GERD, constipation, sleep disability and right shoulder related to service or a service connected disorder, in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (e.g. lay persons not competent to diagnose cancer).  

To the extent that the Veteran argues that his erectile dysfunction, heart disability, gastrointestinal condition to include GERD and sleep disability are possibly secondary to his psychiatric disability, the Board notes that service connection for a psychiatric disability has been denied.  It is also noted that that he claims his gastrointestinal condition to include GERD may be as a result of pain medications taken for his irritable bowel (constipation).  Service connection, however, has also been denied for constipation.  Accordingly, the claims of entitlement to service connection under this theory of entitlement are meritless and must also be denied. 

The Veteran also argues that his constipation may be secondary to the medication taken for his service connected back disability.  In January 2011, however, the VA examiner opined that it is less likely as not (less than 50/50 probability) caused by or a result of morphine for back pain.  The examiner noted that the Veteran does not currently have morphine on his active medication list.  The examiner stated that the Veteran has symptoms of bowel dysfunction that may be the cause of his constipation but opioid medications can cause constipation as well.  The examiner further opined that his GERD is ongoing and not related specifically to pain medication, and that hiatal hernia is an anatomic issue not caused by medication.  The November 2012 VA examiner further opined that GERD was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected conditions.  He stated that gastroesophageal symptoms due to chronic pain medication use are typically due to non-steroidal antiinflammatory use and cause typical findings on endoscopy and temporal symptoms that the Veteran does not have.  

The Board finds that the medical opinions rendered by the VA examiners are persuasive and assigns them greater probative weight than the lay statements of record.  The opinions of the VA examiners were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  The examiners addressed the Veteran's contentions and based the opinions on a review of the claims folder.  The opinions are consistent with the historical record.

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Dental Disability 

The Veteran appeals the denial of service connection for a dental disorder.  He claims that during basic training he was hit in the face with a M16 rifle.  According to the Veteran, the injury caused his teeth to become black and eventually fall out.  

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  A claim for entitlement to service connection for a dental disorder for disability compensation is also considered a claim for entitlement to service connection for a dental disorder for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Here, service connection for a dental disorder for purposes of VA outpatient dental treatment has been filed but is addressed in the Introduction of this decision.  

VA regulations provide service connection for purposes of disability compensation for the loss of teeth due to the loss of the substance of body of the maxilla or mandible through trauma or disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  Otherwise, missing teeth are service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment as they are not considered disabling conditions.  38 C.F.R. § 3.381(a); Byrd v. Nicholson, 19 Vet. App. 388, 394 (2005) (noting that VA eliminated conditions such as periodontal disease, carious teeth, and missing teeth from diseases generally eligible for VA compensation). 

Service connection for compensation purposes only can be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.  The veteran must show that trauma has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth, or that disease (such as osteomyelitis, but NOT periodontal disease) has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.

Based on the evidence of record, the Board finds against the claim for service connection for a dental disorder.  Although the Veteran claims he was hit in the face during service causing injury to his teeth, dental problems are not shown in the service treatment records.  Furthermore, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss or of any other disorder for which service connection for compensation is allowed.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Veteran's service treatment records are silent for any treatment related to injury to the maxilla or mandible.  The Veteran also has not asserted that he has or has had any of these disorders, and has never at any time alleged incurring an injury to the mandible or maxilla.  The November 2012 VA examination disclosed that the Veteran did not have or has ever been diagnosed with an oral or dental condition.  Specifically, it was determined, among other things, that there was no loss of mandible or loss of portion of maxilla. 

The Board also notes that the Veteran has rendered inconsistent statements regarding his dental work.  To that end, in September 2003 the Veteran reported that his teeth were pulled in service and that he was having trouble with the replacement plate.  In June 2009, however, he stated that his plate was installed after he left and that it was now falling out.  The Veteran has provided inconsistent statements regarding whether or not he was treated in service.  His inconsistent statements go against his credibility and make him an unreliable historian.

In summary, the Veteran does not have a dental disability for VA compensation purposes.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

RATINGS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbar Spine 

The Veteran appeals the denial of a rating higher than 10 percent for the service connected degenerative disc disease of the lumbosacral spine.  The Veteran's lumbar spine disability is evaluated under Diagnostic Code 5243 evaluating intervertebral disc syndrome.  Under this rating criteria, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made on the total duration of incapacitating episodes over the past 12 months. 

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.  

Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

The November 2012 VA examination disclosed lumbar spine flexion was 90 degrees or greater and extension was 30 degrees or greater.  Right and left lateral flexion and right and left lateral rotation was also 30 degrees or greater.  There was no additional limitation in range of motion following repetitive use testing.  There was guarding or muscle spasms of the spine present, but it did not result in abnormal gait or spinal contour.  

Initially, the Board notes that a higher rating is not warranted based on incapacitating episodes for any time period during this appeal.  In this regard, the November 2012 VA examination found that IVDS of the spine was not found on examination.  Furthermore, the Veteran has not reported any incapacitating episodes and VA examinations did not document any incapacitating episodes of spine disease.  In light of the lack of evidence demonstrating any episodes requiring bedrest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met.  The Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board also finds that a rating higher than 10 percent disabling is not warranted under the general rating formula for diseases and injuries of the spine.  To that end, the more probative evidence establishes that the Veteran's lumbar spine disability is manifested by forward flexion 90 degrees or above.  Additionally, the combined range of motion of the thoracolumbar spine is shown to be much greater than 120 degrees required for the next higher rating.  Also, while there was guarding or muscle spasms of the spine present, it did not result in abnormal gait or spinal contour.  As such, the criteria for a rating higher than 10 percent have not been met.

In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). Neither the lay or medical evidence, however, reflects that the requirements for a higher rating are met.  To the extent that the Veteran reported lumbar pain during this time, the Board notes that the current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

With regard to neurologic abnormalities associated with the lumbar spine and scarring of the lumbar spine, the Board notes that the November 2012 VA examination revealed no neurologic manifestations originating from the lumbar spine and/or scars related to the lumbar spine.  Accordingly, no further discussion regarding separate compensable ratings for scars and/or neurologic abnormalities associated with the spine is needed.  

Right Hand

The Veteran appeals the denial of a compensable rating for the service connected arthritis and tendonitis of the right hand (claimed with fracture).  His disability is rated under Diagnostic Code 5010.  

Diagnostic Code 5010 addresses traumatic arthritis.  Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.

The Veteran is right hand dominant.  During the February 2010 VA examination, the Veteran expressed that he dropped things and that it was hard to type when his right hand had spasms.  Examination revealed no objective evidence of painful motion of the index finger, long finger, ring finger, little finger and/or thumb.  There was normal extension of the DIP joint, extension of the PIP joint and extension of MP joint of the index and long fingers.  There was also no gap between the index finger and proximal transverse crease of the hand on maximal flexion of the finger.  There was no showing of limitation of motion of the ring finger, little finger and/or thumb.  There was no decreased strength for pushing, pulling and twisting and/or decreased dexterity for twisting, probing, writing, touching and expression.  

During the November 2012 VA examination, the Veteran reported that flare ups impact the function of the hand.  There was no limitation of motion or evidence of painful motion for any fingers or thumb.  There was also no showing of any functional loss or impairment of any of the fingers or thumb.  Examination revealed no ankylosis of the thumb or any fingers.  

Initially, the Board finds that the above evidence does not support a compensable rating for the Veteran's right hand disability.  To that end, VA examination disclose there is no limitation of motion or evidence of painful motion for any fingers or thumb.  The Board notes that ankylosis of the fingers has not been shown, and therefore, Diagnostic Codes 5216 to 5223 are inapplicable.  

The Board has also considered whether a higher rating is warranted based on the individual digits.  The Board, however, notes again that ankylosis of the fingers has not shown, and therefore, Diagnostic Codes 5224 to 5227 are inapplicable. Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Diagnostic Code 5229 pertains to limitation of motion of the index finger or of the long finger and provides a 10 percent rating for limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  Examinations reveal there is no limitation of motion or evidence of painful motion for any fingers or thumb.  Accordingly, a higher rating is not available under these codes.   

A review of the rating schedule indicates that there are no other applicable codes that would permit for a compensable rating for this disability.  Therefore, the claim is denied.  

Left and Right Knees

Currently, the Veteran has in effect four separate ratings for the knees.  He appeals the denial of a rating higher than 10 percent for the service connected instability due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee rated under Diagnostic Codes 5257, the denial of a rating higher than 10 percent for the service connected limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee rated under Diagnostic Codes 5010-5260, the denial of a rating higher than 10 percent for the service connected right knee degenerative joint disease rated under Diagnostic Codes 5010-5260 and the denial of a rating higher than 30 percent for the service connected right knee medial meniscectomy rated under Diagnostic Code 5259-5257.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 addresses arthritis due to trauma, while DC 5260 addresses limitation of flexion of the knee.  Diagnostic Code 5259 represents symptomatic removal of the semilunar cartilage, while DC 5257 addresses instability.

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic code 5259 applies to removal of symptomatic semi lunar cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee. A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees. 

Diagnostic Code 5261 pertains to limitation of extension of the knee. A 10 percent evaluation is assigned for extension that is limited to 10 degrees. A 20 percent evaluation is assigned for extension that is limited to 15 degrees. A 30 percent evaluation is assigned for extension that is limited to 20 degrees. A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater. 

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

During the October 2009 VA examination, the Veteran reported right knee pain.  Examination disclosed right knee flexion to 140 degrees.  An assessment was rendered of anterior-posterior knee instability and mild osteoarthritis.  During an outpatient visit in October 2009, he also reported that his right knee gave out resulting in falls.  

The February 2010 VA examination showed right knee deformity, giving way, instability, pain, stiffness, effusion, weakness and incoordination.  There were no episodes of locking but episodes of dislocation or subluxation.  For the left knee, there was pain, incoordination and stiffness but no showing of deformity, giving way, weakness and/or instability.  There were no episodes of locking and/or episodes of dislocation or subluxation.  Examination revealed there was objective evidence of pain with motion on both sides.  For the left and right knees, there was flexion to 110 degrees and normal extension.  There was objective evidence of pain following repetitive motion but there was no additional limitation of range of motion.  

The November 2012 VA examination disclosed right knee flexion to 110 degrees with objective evidence of pain.  Right knee extension was full.  Left knee flexion was to 125 degrees without objective evidence of pain.  Left knee extension was full.  There was no additional limitation of motion with repetitive use testing.  There was however, less movement than normal, weakened movement, pain on movement, atrophy of disuse and interference with sitting, standing and weight bearing following repetitive use testing.  There was no reported history of subluxation/dislocation.  Lachman test and Posterior drawer test were normal for the left knee but valgus/varus pressure showed slight instability.  

Initially, the Board finds against a rating higher than 30 percent for the Veteran's residuals of right knee medial meniscectomy under DC 5259-5257.  In this regard, Diagnostic code 5259 applies to removal of symptomatic semi lunar cartilage and provides a maximum 10 percent rating.  Under Diagnostic Code 5257, a maximum 30 percent rating is warranted for knee instability.  The appellant, however, is already receiving the maximum scheduler evaluation permitted under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the right knee.  The Board has considered whether any other diagnostic codes would allow for a higher disability rating but has found none.  A review of the rating schedule indicates that there are no other applicable codes that would permit for a disability rating in excess of 30 percent for residuals of right knee medial meniscectomy. Accordingly, the claim is denied.

With regard to the instability due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee, the Board finds that a rating higher than 10 percent is not warranted.  VA examinations disclose no left knee deformity, giving way, weakness and/or instability.  There were also no episodes of locking and/or episodes of dislocation or subluxation of the left knee.  Although valgus/varus pressure showed slight instability, Lachman test and Posterior drawer test were normal.  The above evidence is against a finding of moderate left knee impairment. Therefore, the claim is denied.  

Furthermore, the Board finds against a rating higher than 10 percent for limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee and right knee degenerative joint disease rated under Diagnostic Codes 5010-5260.  While the Veteran complains of knee pain with motion, the objective evidence to include the findings of the VA examinations shows that he retains the functional equivalent of flexion to 110 degrees with evidence of painful motion for both knees.  Although there was objective evidence of pain with active motion and after repetitive, flexion being limited to 30 degrees or less has not been shown.  Rather, at most, left and right knee flexion is shown to be limited to 110 degrees.  In reaching these conclusions, the Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca, supra, 8 Vet. App. 202.  Even when considering these factors, the Veteran is not shown to have the functional equivalent of flexion limited to 30 degrees or less.  Accordingly, a rating higher than 10 percent for limitation of motion of the left and right knee under Diagnostic Codes 5010-5260 is not warranted.  

The Board has considered whether a higher rating is warranted under other Diagnostic Codes for rating the knees.  To the extent the Board must consider Diagnostic Codes 5256, 5261 and 5262, the Board notes that they are inapplicable. In this regard, examinations reveal that the Veteran retains full extension of the left and right knees.  Accordingly, Diagnostic Code 5261 is inapplicable.  Furthermore, ankylosis of the left and/or right knee and/or impairment of the tibia and fibula are not shown as to warrant consideration of Diagnostic Codes 5256 and 5262.  Accordingly, a higher rating and/or a separate rating is not warranted under these codes.

The Board has also considered whether the Veteran meets the criteria for a separate compensable rating for the knee scarring.  While scars of the knees are shown, at no time during this appeal have the scars been of the severity and/or of size so as to warrant a compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Rather, the November 2012 VA examination specifically found that the Veteran did not have any scars that were painful and/or unstable or greater than 39 square cm.  

Left Shoulder 

The Veteran appeals the denial of a rating higher than 20 percent for the service connected left shoulder injury.  His disability is rated under Diagnostic Code 5201.  The Veteran is right hand dominant.   Code 5201 provides that motion limited to the shoulder level and motion limited to midway between the side and shoulder level warrants a 20 percent disability rating for the minor arm.  A limitation of motion to 25 degrees from the side warrants a 30 percent rating for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The February 2010 VA examination disclosed that there was left shoulder deformity, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  Examination revealed no recurrent shoulder dislocation.  There was objective evidence of pain with active motion.  Flexion was to 100 degrees, abduction to 80 degrees, left internal rotation to 90 degrees and left external rotation to 45 degrees.  There was objective evidence of pain following repetitive motion but there was no additional limitation of range of motion.  

The November 2012 VA examination disclosed left shoulder flexion and abduction to 175 degrees without objective evidence of painful motion.  There was objective evidence of pain following repetitive motion but there was no additional limitation of range of motion.  

Based on the evidence of record, flexion is at worse 100 degrees when considering pain and abduction is at worse 80 degrees when considering pain during this period of time.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), flexion and abduction to 100 and 80 degrees respectively do not more nearly approximate or equate to a limitation of motion to 25 degrees from the side level under Diagnostic Code 5201. 

The Board has considered other diagnostic codes pertaining to the shoulder and arm.  As there is no showing of ankylosis, however, Diagnostic Code 5200 is not for application.  Further, there is no showing of any impairment of the left humerus or disability comparable therewith.  Therefore, Diagnostic Code 5202 is inapplicable.  Furthermore, there is no showing of dislocation of the clavicle or scapula and/or nonunion of the clavicle or scapula with loose movement as to warrant a higher rating under Diagnostic Code 5203.  There are no other relevant diagnostic codes for consideration.

All Rating Claims 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain, weakness and stiffness.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay statements nor the medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  Accordingly, the claims are denied.
 
As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
 
The Veteran reports his lumbar spine, right wrist, bilateral knee and left shoulder disabilities cause difficulties with standing, sitting, maintaining a grip and typing.  The Board notes, however, that the manifestations of his disabilities to include pain and other functional limitations on appeal are clearly contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for the disabilities on appeal that is not already contemplated by the scheduler rating criteria.  For instance, for the lumbar spine, bilateral knee, right wrist and left shoulder disabilities, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current rating.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.

TDIU 

The Veteran appeals the denial of TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is service connected for residuals of right knee medial meniscectomy, evaluated as 30 percent disabling; residuals of left shoulder injury, evaluated as 20 percent disabling; right knee degenerative joint disease, evaluated as 10 percent disabling; limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee, evaluated as 10 percent disabling; degenerative disc disease of the lumbosacral spine, evaluated as 10 percent disabling; instability of the left knee, evaluated as 10 percent disabling, and arthritis and tendonitis of the right hand, evaluated as noncompensable.  His combined evaluation is 70 percent.  These are all orthopedic disabilities, and as such meet the schedular criteria under the provisions of 38 C.F.R. § 4.16(a).  Moreover, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim.  In this regard, the Veteran is unemployed and last worked in resort development sales.  He contends that his service connected disabilities render him unable to obtain and maintain substantially gainful employment.  He has expressed difficulty with standing, sitting, typing and holding things.  According to the Veteran, his back and knees bother him.  

While there is evidence that the Veteran's service connected disabilities cause some occupational limitations, it is not shown that he is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  To that end, the February 2010 VA examination disclosed that the left shoulder and bilateral knee disabilities occupational impact included decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina and decreased strength.  During the November 2012 VA examination, it was noted that the Veteran's lumbar spine disability would cause mild difficulties with lifting, twisting, prolonged standing and high impact activities.  It was noted that his bilateral knee disability would cause mild impairment in ambulating on uneven ground, stairs, high impact activities, and those requiring pivoting and shifting.  It was found, however, that the left shoulder and right wrist disabilities did not impact his ability to work.  

Furthermore, the November 2012 VA examiner opined, after review of the record, that the Veteran's claimed individual unemployability is not supported.  He stated that the Veteran would be able to do most clerical or secretarial type duties and that as of November 2011 he reported that he was keeping busy helping his uncle with harvest of corn.  According to the VA examiner, his reported day to day activities are consistent with his ability to perform activities of daily living and basic sedentary type work.  The VA examiner stated that the Veteran would require some accommodations for service related conditions particularly with limitations to ambulation over uneven surfaces and/or stairs but does not require significant accommodations for non-service related conditions.  

The Board acknowledges the contentions of the Veteran regarding the impact his disabilities have on his employability.  The Veteran is competent to report pain, physical limitations and other manifestations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds his complaints of functional impairments credible.  The Board concludes, however, that the lay statements are less probative than that of the skilled VA examiners.  In this regard, the VA opinions were rendered after review of the record (containing pertinent information), examination of the Veteran, and consideration of the nature and extent of his service connected disabilities.

In sum, the Board finds that the Veteran's service connected disabilities do not preclude substantially gainful employment.  The Board is mindful that during the time frame in question the Veteran has been unemployed.  The sole fact, however, that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A grant of TDIU is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for an acquired psychiatric disability to include PTSD is denied.  

Entitlement to service connection for erectile dysfunction also claimed as secondary to the acquired psychiatric disability to include PTSD is denied.  

Entitlement to service connection for a heart disability also claimed as secondary to the service connected right knee disability and/or to the acquired psychiatric disability to include PTSD is denied.  

Entitlement to service connection for a gastrointestinal condition to include GERD and hiatal hernia also claimed as secondary to the acquired psychiatric disability to include PTSD is denied.  

Entitlement to service connection for a sleep disability also claimed as secondary to the acquired psychiatric disability to include PTSD is denied.  

Entitlement to service connection for constipation (claimed as irritable bowel syndrome (constipation and diarrhea)) also claimed as secondary to the acquired psychiatric disability to include PTSD and the service connected degenerative disc disease of the lumbosacral spine is denied.  

Entitlement to service connection for a facial scar is denied.  

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a dental disability for compensation is denied.  

Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbosacral spine is denied.  

Entitlement to an initial compensable rating for arthritis and tendonitis of the right hand (claimed with fracture) is denied.  

Entitlement to an initial rating higher than 10 percent for instability due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee is denied.  

Entitlement to an initial rating higher than 10 percent for limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee is denied.  

Entitlement to a rating higher than 10 percent for right knee degenerative joint disease is denied.  

Entitlement to a rating higher than 30 percent for residuals of right knee medial meniscectomy is denied.  

Entitlement to a rating higher than 20 percent for residuals of left shoulder injury is denied.  

Entitlement to a total disability rating for compensation on the basis of individual unemployability is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


